Title: To Thomas Jefferson from John Barnes, 10 August 1797
From: Barnes, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 10 Augst. 1797.
                    
                    In conformity to your favor 31st. past, I have transposed—to your debet $47.25 and to Mr. Lott, Credit for said Amount, being the Ballancing Amount of said Gentleman’s account rendered him—through you 30th June, at least, my Ledger tells me so; if not correct, I hope Mr. Lott, will please Notice it—and shall at all times be happy, in Rendering him, any services here, I am Dear Sir Most respectfully Your Obedt: H servt:
                    
                        John Barnes
                    
                